UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 25, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-367 THE L. S. STARRETT COMPANY (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1866480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , ATHOL, MASSACHUSETTS 01331-1915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 978-249-3551 Former name, address and fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act, (Check One): Large Accelerated Filer oAccelerated FilerxNon-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x Common Shares outstanding as of January 31, 2011 Class A Common Shares Class B Common Shares 1 THE L. S. STARRETT COMPANY CONTENTS Page No. Part I.Condensed Consolidated Unaudited Financial Statements: Item 1.Financial Statements Consolidated Balance Sheets- December 25, 2010 (unaudited) and June 26, 2010 3 Consolidated Statements of Operations- thirteen and twenty-six weeks ended December 25, 2010 and December 26, 2009 (unaudited) 4 Consolidated Statements of Cash Flows- twenty-six weeks ended December 25, 2010 and December 26, 2009 (unaudited) 5 Consolidated Statements of Stockholders' Equity - twenty-six weeks ended December 25, 2010 and December 26, 2009 (unaudited) 6 Notes to unaudited Consolidated Financial Statements 7-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 12 Item 4.Controls and Procedures 12-13 Part II.Other information: Item 1.Legal Proceedings 13 Item 1A.Risk Factors 13 Item 6.Exhibits 13 SIGNATURES 13 2 Part I.Financial Information Item 1.Condensed Consolidated Unaudited Financial Statements THE L. S. STARRETT COMPANY Consolidated Balance Sheets (in thousands of dollars except share data) Dec. 25 (unaudited) June 26 (audited) ASSETS Current assets: Cash $ $ Investments - Accounts receivable (less allowance for doubtful accounts of $634 and $607) Inventory Deferred income tax asset Prepaid expenses, taxes and other current assets Total current assets Property, plant and equipment, at cost (less accumulated depreciation of $127,122 and $120,943) Property held for sale Intangible assets (less accumulated amortization of $5,597and $4,973) Other assets Long-term taxes receivable Long-term deferred income tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable and current maturities $ $ Accounts payable and accrued expenses Accrued salaries and wages Total current liabilities Long-term taxes payable Deferred income taxes Long-term debt Postretirement benefit liability Total liabilities Stockholders' equity: Class A Common $1 par (20,000,000 shares authorized) 5,890,309 outstanding on 12/25/10 and 5,858,700 outstanding on 6/26/10 Class B Common $1 par (10,000,000 shares authorized) 803,913outstanding on 12/25/10 and 821,204 outstanding on 6/26/10 Additional paid-in capital Retained earnings reinvested and employed in the business Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Consolidated Financial Statements 3 THE L. S. STARRETT COMPANY Consolidated Statements of Operations (in thousands of dollars except per share data)(unaudited) 13 Weeks Ended 26 Weeks Ended 12/25/2010 12/26/2009 12/25/2010 12/26/2009 Net sales $ Cost of goods sold Gross margin % of Net Sales % Selling and general expense Operating income (loss) ) Other income (expense) ) ) Earnings (loss) before income taxes ) Income tax expense 22 Net earnings(loss) $ $ ) $ $ ) Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share $ $ ) $ $ ) Average outstanding shares used in per share calculations (in thousands): Basic Diluted Dividends per share $ $ $ .14 $ See Notes to Unaudited Consolidated Financial Statements 4 THE L. S. STARRETT COMPANY Consolidated Statements of Cash Flows (in thousands of dollars)(unaudited) 26 Weeks Ended 12/25/2010 12/26/2009 Cash flows from operating activities: Net earnings (loss) $ $ ) Non-cash items included: Depreciation Amortization Fixed asset impairment - 72 Net long-term tax payable ) Deferred taxes ) Unrealized transaction (gains) losses ) ) Retirement benefits Equity loss on investment in private software development company — Working capital changes Receivables ) ) Inventories ) Other current assets ) Other current liabilities ) Prepaid pension cost and other ) Net cash provided by operating activities Cash flows from investing activities: Additions to plant and equipment ) ) Decrease in investments Earn out paid for Kinemetric Engineering - ) Investment in private software development company ) - Net cash (used in)by investing activities ) ) Cash flows from financing activities: Proceeds from short-term borrowings Short-term debt repayments ) ) Proceeds from long-term borrowings - Long-term debt repayments ) ) Proceeds from common stock issued Dividends paid ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net increase in cash Cash, beginning of period Cash, end of period $ $ See Notes to Unaudited Consolidated Financial Statements 5 THE L. S. STARRETT COMPANY Consolidated Statements of Stockholders' Equity For the Twenty-six Weeks Ended December 25, 2010 and December 26, 2009 (in thousands of dollars except per share data)(unaudited) Common Stock Outstanding ($1 Par) Addi- tional Paid-in Capital Retained Earnings Accumulated Other Com-prehensive Loss Total Class A Class B Balance June 27, 2009 $ ) $ Comprehensive income: Net loss ) ) Unrealized net gain on investments 6 6 Translation gain, net Total comprehensive income Dividends ($.18 per share) ) ) Treasury shares: Issued 29 Issuance of stock under ESPP 1 40 41 Conversion 13 ) 0 Balance December 26, 2009 $ ) $ Balance June 26, 2010 $ ) $ Comprehensive income: Net earnings Minimum pension liability 78 78 Translation gain, net Total comprehensive income Dividends ($.14 per share) ) ) Treasury shares: Issued 12 Issuance of stock under ESPP 2 54 56 Conversion 19 ) Balance December 25, 2010 $ ) $ Cumulative Balance: Translation loss ) Amounts not recognized as a component of net periodic benefit cost ) $ ) See Notes to Unaudited Consolidated Financial Statements 6 THE L. S. STARRETT COMPANY Notes to unaudited Consolidated Financial Statements Note 1:Basis of Presentation In the opinion of management, the accompanying financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company as of December 25, 2010 and June 26, 2010; the results of operations for the thirteen and twenty-six weeks ended December 25, 2010 and December 26, 2009; the cash flows for the twenty-six weeks ended December 25, 2010 and December 26, 2009; and changes in stockholders' equity for the twenty-six weeks ended December 25, 2010 and December 26, 2009. The Company follows the same accounting policies in the preparation of interim statements as described in the Company's Annual Report filed on Form 10-K for the year ended June 26, 2010, and these financial statements should be read in conjunction with said Annual Report on Form 10-K. The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect amounts reported in the consolidated financial statements and accompanying notes.The second footnote to the Company’s Consolidated Financial Statements included in the Annual Report on Form 10-K for the fiscal year ended June 26, 2010 describes the significant accounting policies and methods used in the preparation of the consolidated financial statements. Note 2:Cash and Investments The Company has categorized its financial assets, based on the priority of the inputs to the valuation technique, into a three-level fair value hierarchy as set forth below. If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Financial assets recorded on the balance sheets are categorized based on the inputs to the valuation techniques as follows: o Level 1 – Financial assets whose values are based on unadjusted quoted prices for identical assets or liabilities in an active market which the company has the ability to access at the measurement date (examples include active exchange-traded equity securities and most U.S. Government and agency securities). o Level 2 - Financial assets whose values are based on quoted market prices in markets where trading occurs infrequently or whose values are based upon quoted prices of instruments with similar attributes in active markets. o Level 3 – Financial assets whose values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.These inputs reflect management’s own view about the assumptions a market participant would use in pricing the asset. As of December 25, 2010 and June 26, 2010, the Company’s Level 1 financials assets were as follows (in thousands): Level 1 12/25/2010 6/26/2010 International Bonds (Puerto Rican Debt Obligations) - $ - $ As of December 25, 2010 and June 26, 2010, the Company did not have any Level 2 or 3 financial assets. 7 Note 3:Inventory (in thousands) Dec 25 June 26 Raw Material & Supplies $ $ Goods in Process and Finished Parts Finished Goods LIFO Reserve ) ) Net Inventory $ $ LIFO inventories were $12.7 million and $12.3 million at December 25, 2010 and June 26, 2010, respectively, such amounts being approximately $24.7 million and $25.2 million, respectively, less than if determined on a FIFO basis.The impact of LIFO on a year-to-date second quarter basis was a $0.5 million reduction in cost of sales in fiscal 2011 compared to a $2.1 million reduction in cost of sales in fiscal 2010. Note 4:Pension and Post Retirement Benefits Net periodic benefit costs for the Company's defined benefit pension plans consist of the following (in thousands): Thirteen Weeks Ended December Twenty-six Weeks Ended December Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost 96 Amortization of unrecognized loss $ Net periodic benefit costs for the Company's postretirement medical plan consists of the following (in thousands): Thirteen Weeks Ended December Twenty-six Weeks Ended December Service cost $
